Citation Nr: 0015072	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  93-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss, either as incurred directly during active military 
service or secondary to service-connected disability from 
perforation of the left tympanic membrane.

2.  Entitlement to service connection for residuals of left 
ear infections, either as incurred directly during active 
military service or secondary to service-connected disability 
from perforation of the left tympanic membrane.  

3.  Entitlement to an increased (compensable) rating for 
perforation of the left tympanic membrane.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss


INTRODUCTION

The veteran had active service from March 1954 to March 1956.  

Since the Board last remanded the case in April 1999, the 
veteran testified before the undersigned in St. Petersburg, 
Florida, in December 1999.  

On the cover page of this decision, the Board has clarified 
the issues.  The issues numbered 1 and 2 thereon were not 
previously noted as claims specific to the left ear.  
However, review of the entire claims file has indicated that 
the veteran's claims regarding hearing loss and ear 
infections are specific to the left ear.

It is also noted that the veteran made claims for service 
connection for dizziness and tinnitus at his hearing before 
the undersigned in December 1999, discussed more fully below.  
These claims are referred to the RO for initial RO review.  


FINDINGS OF FACT

1.  Left ear hearing loss is proximately due to or the result 
of perforation of the left tympanic membrane.

2.  Residuals of left ear infection are not shown by medical 
evidence.

3.  Perforation of the left tympanic membrane is manifested 
by a healed left tympanic membrane.


CONCLUSIONS OF LAW

1.  Left ear hearing loss is secondary to perforation of the 
left tympanic membrane.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 and Supp 1999); 38 C.F.R. § 3.310 (1999).

2.  The claim for service connection for residuals of left 
ear infection is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 and Supp 1999).

3.  The disability picture created by perforation of the left 
tympanic membrane is not more nearly approximate to the 
criteria required for any compensable rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp 1999); 38 C.F.R. §§ 4.7, 
4.87a, Diagnostic Code 6211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's contentions were well summarized at his two 
hearings before members of the Board.  At his first personal 
hearing, in November 1993, the veteran testified as to his 
reasons for believing that his left ear hearing loss and ear 
infections are service-related.  (See Transcript of 11/93 at 
p. 3 or 11/93 at 3).  He then testified as to his accidental 
injury in service, which involved being struck by a wave 
while swimming, causing rupture of his left eardrum.  He also 
testified that in service, he had been told to use an earplug 
and not get the ear wet because it would become infectious.  
The veteran noted that this had been true in his experience 
and still was true.  The first post-service infection had 
been several years after service, however.  See 11/93 at 3.  
A few years after, it happened again.  He said the infections 
were 18 months to 2 years apart.  He acknowledged that for a 
long time after service, there was no hearing loss, but that 
the [VA] doctor in Boston had said that over the years he 
would have some hearing loss secondary to the service-
connected perforation.  See 11/93 at 4.  

At his hearing before the undersigned in December 1999, the 
veteran testified that he did not get treatment when first 
discharged but later got treatment by several private doctors 
in Framingham, Boston, and Fort Lauderdale.  See 12/99 at 4.  
This was in the 1960's, however, and they had all either died 
or retired.  Regarding the contention that hearing loss is 
secondary to his service-connected perforation, the veteran 
testified that [VA's] Dr. Fox in West Palm Beach said this as 
well as a VA hearing clinic staffer.  See 12/99 at 6 and 12.  
He had had no exposure to loud noises or serious acoustic 
trauma after service.  See 12/99 at 6.  He felt that his 
right side hearing loss was was fine and that his left side 
had deteriorated.  See 12/99 at 7.  He noted that he had had 
no history of ear infections for 5-10 years prior to entering 
service. See 12/99 at 8.  He also re-described his service 
injury.  See 12/99 at 9.  He reiterated that a private doctor 
had told him in the 60's that hearing loss was secondary to 
the perforation.  See 12/99 at 11.  For the last 2 years, he 
had received outpatient treatment at West Palm Beach for 
hearing loss, ear infections, and tinnitus secondary to the 
service-connected perforation.  See 12/99 at 14.  He had had 
ear infections annually from the late 60's and 70's but his 
last one had been a year and a half before.  See 12/99 at 16.  
His tinnitus was of 2 years' duration and was always on the 
left.  He additionally had been dizzy for 3 years and this 
had been treated.  He felt these problems were also service-
related.  See 12/99 at 17.  


ISSUE:  Entitlement to service connection for left ear 
hearing loss, either as incurred directly during active 
military service or secondary to service-connected disability 
from perforation of the left tympanic membrane.

Initially, the Board notes that the claim is well grounded 
and adequately developed.  38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).

When, after consideration of all evidence and material of 
record in a case before the VA, there is an approximate 
equipoise, or balance of positive and negative evidence, 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

With regard to the appellant's claim for service connection 
for hearing loss of the left ear secondary to service-
connected left tympanic membrane perforation, the Board 
believes the evidence is in equipoise.  As such, the claim 
will be allowed.  The Board points out on one hand that at 
service separation, the veteran's hearing was felt to be 
normal (See April 1953 separation examination), and this 
continued for many years thereafter.  See February 1973 VA 
examination.  On the other hand, however, beginning in 
November 1992, the assessment was chronic perforation of left 
tympanic membrane "with decreased auditory acuity."  See 
November 1992 VA medical certificate signed by RB, M.D.  It 
was unclear whether Dr. B intended to indicate that the left 
tympanic membrane perforation caused the hearing loss, but 
the veteran testified that a VA doctor had said this to him, 
when his hearing loss was identified.  See November 1993 
hearing at page 4; December 1999 hearing at page 6; 38 C.F.R. 
§ 3.310.  In June of 1993, the VA assessment in the service-
connected ear was mild to moderate left sensorineural loss, 
while the right ear continued with normal hearing.  See June 
1993 VA audiological evaluation.    

Believing that the medical etiology questions in this case 
could best be resolved by a medical doctor, the Board 
remanded the case in October 1995 for, among other things, 
examination by an otolaryngologist to determine whether 
defective hearing was related to the service-connected 
perforation of the left tympanic membrane.  It was 
specifically requested that the examiner opine whether it was 
as likely as not that this disability was related to the 
perforated left eardrum.  Instead of answering this specific 
question, the VA otolaryngologist stated that it was his 
opinion that the perforation in the left tympanic membrane 
was due to the pressure trauma of the wave on a weakened 
tympanic membrane due to ear aches in childhood, but that at 
present both ears were stable.  See May 1997 VA 
otolaryngology examination.  This opinion bolstered the 
years' old decision to service-connect the perforation, but 
did not answer the Board's inquiry.  Fortunately, the VA 
audiologist at that time reported that her findings were 
"consistent with the patient's reported history."  See May 
1997 VA audiology examination.  As such, the Board must infer 
that there was no indication that the left ear hearing loss 
was unrelated to the perforated left eardrum.  As 1.) Dr. B 
provides some indication that the decreased auditory acuity 
of the left ear is caused by the service connected 
perforation of the same ear, and 2.) there was no evidence, 
on specific examination for appellate adjudication purposes, 
that the perforation is unrelated to the hearing loss, the 
Board finds that the evidence is in equipoise as to a 
secondary relationship between the perforation in the left 
ear and the hearing loss first shown many years hence.  As 
such, the claim for secondary service connection must be 
allowed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.  
Additionally, as the Board has determined to allow the claim, 
the Board finds it was not harmful to the veteran for the VA 
otolaryngologist in 1997 to have failed to have answered the 
Board's remand queries.


ISSUE:  Entitlement to service connection for residuals of 
left ear infections, either as incurred directly during 
active military service or secondary to service-connected 
disability from perforation of the left tympanic membrane.  

Initially, the Board notes that, unlike the RO, it finds that 
the legal presumption that the veteran was physically sound 
at service entrance is intact in this case.  38 U.S.C.A. 
§ 1111 (West 1991 and Supp 1999).  While pre-induction 
examination in April 1953 showed a history of running ears at 
age 10, the ears were described as normal on examination at 
that time.  See Adams v. West, No. 99-575 (U.S. Vet. App. May 
1, 2000) (for defect not noted at service entrance, VA may 
find it preexisted service only if high standard of clear and 
unmistakable evidence satisfied).  The Board observes that 
the finding on VA otolaryngology examination in 1997, that 
the left tympanic membrane was weakened by childhood 
earaches, before it was subsequently burst by pressure of 
waves while swimming in service, does not appear to bear on 
the etiology of ear infections.

In general, a well-grounded claim for service-connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service, and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  A claim that is not well 
grounded must be denied as such.  38 U.S.C.A. § 5107(a); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to the veteran's claim for service connection for 
residuals of ear infections, it is noted that at service 
separation, the internal and external auditory canals were 
normal.  See April 1953 separation examination (the veteran 
denied ear trouble and the clinical evaluation of the ears 
was normal).  As of the first VA examination in February 
1973, the diagnosis was bilateral chronic adhesive otitis 
media, severe.  See February 1973 VA examination.  At the 
time of Dr. B's treatment in November 1992, the relevant 
assessment was question of infection.  A May 1994 VA medical 
certificate again provided a diagnostic impression of 
question of infection in the left ear.  In October 1995, the 
veteran received VA treatment for an early infection of the 
left ear.  As discussed above, the 1997 VA otolaryngology 
opinion did not answer the medical questions posed by this 
appeal.  However, at that examination, there was no active 
left ear disease, infectious disease or other current 
abnormal finding aside from the residuals of the perforation.  
The 1997 VA audiology opinion noted the veteran's "long 
history" of ear infections, but did not note any residuals 
of such infections.  Therefore, the VA audiologist's 
statement that her findings were consistent with the 
veteran's reported history does not assist him in this claim.  

Considering the relevant evidence discussed above, the Board 
is of the opinion that the veteran has not presented 
competent medical evidence that he has a current disease or 
injury representing left ear infection or residuals of such.  
Such evidence is needed to render his claim well grounded.  
While the Board appreciates the veteran's consistent, 
repeated testimony that he must take precautions around water 
to prevent the left ear from being infected, there is no 
medical evidence that he actually has the disease or injury.  
Even assuming that he could stop taking these precautions and 
thus induce a recurrence of infection, there is no competent 
medical evidence that the infections are related to service 
or the left ear perforation.  The Board notes that, here, 
there is no suggestion of causation by the service-connected 
perforation as shown by Dr. B's record with regard to the 
hearing loss.  The Board also notes that the veteran has 
presented medical evidence of only two clear diagnoses of 
left ear infection since service, one dated in 1995 and one 
in 1973.  As such, in 2000, it cannot be said that he has 
presented competent medical evidence of current disease or 
injury to support the claim, and it must be denied as not 
well grounded.  

The Board also bears in mind that the veteran has been 
repeatedly advised of the need for him to submit medical 
evidence, as opposed to mere layman's evidence, to sustain 
his claim.  The Board points to the March 8, 1996 letter from 
the RO, stating that "[w]e need medical evidence to 
establish the presence of disability."  A March 21, 1996 
letter from the RO advised the veteran that while VA can 
request medical records of private doctors, it cannot compel 
their production, and the veteran bears ultimate 
responsibility for the submission of evidence.  An April 1997 
letter from the RO reiterated the need for medical evidence.  

The United States Court of Appeals for Veterans Claims has 
held that if the veteran fails to submit a well-grounded 
claim, the VA is under no duty to assist him in any further 
development of the claim.  38 U.S.C.A. § 5107(a); see Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990); see also Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); 38 C.F.R. § 3.159(a).  The 
veteran's representative contends that, subsequent to the 
Court's decisions pertaining to this issue, the VA expanded 
its duty to assist the veteran in developing evidence to 
include the situation in which the veteran has not submitted 
a well-grounded claim.  Veterans Benefits Administration 
Manual M21-1, Part III, Chapter 1, 1.03(a), and Part VI, 
Chapter 2, 2.10(f) (1996).  The veteran's representative 
further contends that the M21-1 provisions indicate that the 
claim must be fully developed prior to determining whether 
the claim is well grounded, and that this requirement is 
binding on the Board.  In this case, the Board believes that 
the claim is fully developed, as the veteran has been 
afforded multiple VA examinations in connection with his 
claim.

Regardless of the fullness of the claim's development, 
however, the Board is moreover required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet.App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet.App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well-grounded 
claim determination are quite clear.  See Bernard v Brown, 4 
Vet.App. 384, 394. (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well-
grounded claim, the VA has no duty to assist the veteran in 
further developing his case.

The Board has also considered the error of the VA 
otolaryngologist in failing to answer the Board's remand 
query on the causation of the veteran's history of left ear 
infections.  The Court has held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  A remand imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Where the Board's remand orders are not complied 
with, the Board itself errs if it fails to insure compliance, 
unless the error is not prejudicial to the veteran.  Stegall 
v. West, 11 Vet.App. 268 (1998).   

In this case, however, the veteran has not been harmed by the 
error.  As in the case of Roberts v. West, 13 Vet.App. 185 
(1999), the veteran's claim here is ultimately not well 
grounded.  Therefore, the duty to assist is not triggered in 
relation to that claim for VA benefits.  Consequently, there 
was no violation of the holding in Stegall caused by the RO's 
not enforcing our prior remand order to obtain a medical 
opinion on the cause of the condition for which service 
connection is sought.  And, the 1997 VA examination was 
sufficient to determine that there was no ear infection or 
residuals thereof.


ISSUE:  Entitlement to an increased (compensable) rating for 
perforation of the left tympanic membrane.

Initially, the Board notes that the claim is well grounded 
and adequately developed.  38 U.S.C.A. § 5107(a).

In evaluating the veteran's request for an increased rating, 
the Board considers all the relevant evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  In so doing, it is our duty to weigh the 
evidence before us.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

Under 38 C.F.R. § 4.87a, Schedule of ratings for the ear, 
Diagnostic Code 6211, perforation of tympanic membrane is 
assigned a zero percent rating.    

The relevant facts pertinent to this claim are that the 
disability was service connected in 1973 based on service 
records of a veteran being treated in service for temporary 
deafness in and discharge from the left ear resulting from 
traumatic perforation of the left tympanic membrane secondary 
to being struck by a wave at the beach.  As of the first VA 
examination in February 1973, the examiner found that the 
left eardrum was markedly distorted with a healed 
perforation.  See February 1973 VA examination.  Subsequent 
examinations have been consistent with this finding and have 
not attributed disability or impairment of earning capacity 
to the healed perforation, as such.  Objective findings on 
the 1997 VA otolaryngology examination included the notation 
that both tympanic membranes had old perforations that healed 
with mononucleic membrane and, both tympanic membranes were 
intact.  

Applying these findings to the provisions of the rating 
schedule, the Board finds that a zero percent rating is the 
most appropriate rating.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6211.  The disability picture most nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  While the regulation is 
cited, it is not discussed in the October 1997 statement of 
the case.  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  


ORDER

Service connection for left ear hearing loss secondary to 
perforation of the left tympanic membrane is granted.

The claim for service connection for residuals of ear 
infection is denied as not well grounded.

An increased (compensable) rating for perforation of the left 
tympanic membrane is denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

